80634: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26862: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80634


Short Caption:EDWARDS (COREY) VS. STATECourt:Supreme Court


Related Case(s):75046, 75046-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A778714, C326743Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/17/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCorey D. EdwardsAllen Lichtenstein


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


02/21/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


02/21/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-07133




03/04/2020Order/ProceduralFiled Order of Limited Remand for Appointment of Counsel. District Court's Order Appointing Counsel due: 35 days. (SC).20-08607




03/17/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on 3/16/20. Allen Lichtenstein as Counsel for Appellant. (SC)20-10452




04/03/2020OtherReturned Unfiled Document - "Petition for Post Conviction Relife." (SC)20-12777




04/08/2020Order/ProceduralFiled Order Setting Briefing Schedule. Appellant's Transcript Request Form and Docketing Statement due: 21 days; Opening Brief and Appendix due: 120 days. (SC).20-13235




04/28/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/27/17, 1/2/18, 1/9/18, 1/10/18, 6/19/18. To Court Reporter: Dept. 9.20-16141




04/29/2020Docketing StatementFiled Docketing Statement.  (SC)20-16297




04/29/2020Docketing StatementFiled DUPLICATE Docketing Statement.  (SC)20-16298




04/29/2020Docketing StatementFiled TRIPLICATE Docketing Statement.  (SC)20-16300




07/08/2020OtherReturned Unfiled Document (Appellant Corey Edwards Motion). (SC)20-25117




07/22/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  August 20, 2020.  (SC)20-26750




08/18/2020MotionFiled Appellant's Motion to Extend Time to file Opening Brief and Appendix. (SC)20-30520




08/25/2020BriefFiled Appellant's Opening Brief.  (REJECTED PER ORDER 8/28/20).  (SC)


08/25/2020AppendixFiled Appellant's Appendix Volume 2.  (REJECTED PER ORDER 8/28/20).  (SC)


08/25/2020AppendixFiled Appellant's Appendix Volume 3.    (REJECTED PER ORDER 8/28/20).  (SC)


08/26/2020AppendixFiled Appellant's Appendix Volume 1.  (REJECTED PER ORDER 8/28/20).  (SC)


08/28/2020Order/ProceduralFiled Order Regarding Motion.  The clerk of this court shall reject the opening brief and appendix filed August 25 and 26, 2020. Appellant shall have 7 days from the date of this order to file and serve an opening brief and appendix that comply with NRAP 32.  (SC)20-31767




09/04/2020BriefFiled Opening Brief Appellant's Opening Brief.(SC)


09/04/2020AppendixFiled Appellant's Appendix to Opening Brief. (SC)20-32841




09/04/2020AppendixFiled Appellant's Appendix to Opening Brief. (SC)20-32855




09/04/2020BriefFiled Appellant's Opening Brief. (SC)20-32856




10/02/2020BriefFiled Respondent's Answering Brief. (SC)20-36191




10/02/2020Notice/IncomingFiled Respondent's Notice of Appearance for Jonathan VanBoskerck (SC)20-36192




10/02/2020AppendixFiled Respondent's Appendix to Answering Brief Vol. 1 (SC)20-36193




10/02/2020AppendixFiled Respondent's Appendix to Answering Brief Vol. 2 (SC)20-36194




11/02/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: November 16, 2020. (SC)20-39805




11/16/2020BriefFiled Appellant's Reply Brief. (SC).20-41759




11/17/2020Case Status UpdateBriefing Completed/Submitted For Decision. (SC).


11/19/2020MotionFiled Respondent's Motion to Strike Arguments From Reply Brief. (SC).20-42399




11/23/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's response to respondent's motion to strike arguments from reply brief.  (SC)20-42562




12/10/2020MotionFiled Appellant's Response to State's Motion to Strike. (SC)20-44979




12/10/2020MotionFiled Appellant's Response to State's Motion to Strike. (SC)20-44980




12/23/2020Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion to strike appellant's reply brief on the ground that it contains new argument in response to respondent's answering brief that was not properly raised in the opening brief. The motion is denied. (SC)20-46343




09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26862




10/11/2021RemittiturIssued Remittitur.  (SC)21-29093




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29093





Combined Case View